DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claims 2, 3, 6-10, 12-17 and 20-26 are pending and they are presented for examination.  

Terminal Disclaimer

The terminal disclaimer filed on 6/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

Applicant's arguments with respect to claims 2, 3, 6-10, 12-17 and 20-26 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6-10, 12-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson et al. (Pub 20130124807) (hereafter Nielsen) in view of .

As per claim 2, Nielson teaches:
A system, comprising: 
one or more processors; and 
one or more memories, the one or more memories having stored thereon instructions, which, when executed by the one or more processors, configure the one or more processors to at least: ([Paragraph 21], These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.  [Paragraph 31[, Furthermore, a virtual machine may run one or more software applications and/or other logic that may be encoded in one or more tangible computer-readable media and may perform operations when executed by a processor.]
receive a first request to register a program code associated with a user for subsequent execution on a per-request basis, wherein the program code is associated with an identifier; ([Paragraph 23], Application instances 162 may be comprised of appliance instances generated from appliance images located in appliance image repository 153. An application instance 162 may be generated based on certain metadata 151 and an application template 152, 
receive a second request to execute the program code previously registered in response to the first request, the second request including the identifier associated with the program code to be executed in response to the second request and information to be used to execute the program code; ([Paragraph 34], These requests may be stored and/or managed through task module 157. In performing this role, infrastructure management layer 150 may become the source of record for almost all information related to that tenant's resource assignments for each provisioned capability. This information may be stored at tenant data 155. [Paragraph 44], In this way, metadata 151 may define the generic executable portion of an application instance. Metadata 151 may be stored in a single object at infrastructure management layer 150. This object may be the complete set of information needed to create and use an 
subsequent to receiving the second request to execute the program code, identify a virtual machine instance that satisfies a condition for executing the program code; ([Paragraph 43],  Infrastructure management layer 150 may create application instance 162 on-demand based on tenant provisioning requests or administrative requests…  [Paragraph 48], In some embodiments, infrastructure management layer 150 may be empowered to automatically manage a pool of pre-allocated application instances. In some embodiments, infrastructure management layer 150 may choose whether pre-allocated application instances 162 are maintained in a stopped or running state, which functionality may be useful for capacity management.  [Paragraph 67], Host appliances are literally virtual machine (VM) images. They consist of one or more volumes and metadata. "Cluster" appliances (or assemblies), on the other hand, are assemblies of one or more other appliances that are encapsulated so as to look, act, and be managed just like host appliances.  [Paragraph 109], should be possible to query infrastructure management layer 150 for a given instance's descriptor.  [Paragraph 128], For example, API dispatcher 440 may 
subsequent to receiving the first request to register the program code and receiving the second request to execute the program code, cause the program code  associated with the user to be loaded from a storage system associated with the program code onto a container associated with the virtual machine instance that satisfies the condition for executing the program code; and ([Paragraph 43],  Infrastructure management layer 150 may create application instance 162 on-demand based on tenant provisioning requests or administrative requests… [Paragraph 23], Application instances 162 may be comprised of appliance instances generated from appliance images located in appliance image repository 153.  An application instance 162 may be generated based on certain metadata 151 and an application template 152, 
cause, using the information included in the second request, the program code to be executed in the container associated with the virtual machine instance. ([Paragraph 48], Furthermore, application instances 162 may be pre-allocated by infrastructure management layer 150. In some embodiments, the instantiation and startup of a new application instance may take a long time, for example, longer than is desirable for user interaction. Free or unused applications instances 162 for a given capability may be instantiated ahead of time to speed onboarding or assignment of new tenants. In some embodiments, 
	However, Nielsen does not explicitly disclose receive a first request to register a program code associated with a user; and cause the program code  associated with the user to be loaded from a storage system associated with the program code onto a container associated with the virtual machine instance that satisfies the condition for executing the program code;
	Melander teaches container virtual machine that satisfies the condition for executing the program code. ([Paragraph 78], The requesting device can be a client device or a tenant making the request via an API. The request may specify such items as the type of resource needed, priority, duration of use, minimum performance requirements, etc. [Paragraph 28], For instance, resources may include service devices (firewalls, deep packet inspectors, traffic monitors, etc.), compute/processing devices (servers, CFU's, memory, brute force processing capability), storage devices (e.g., network attached storages, storage area network devices), etc., and may be used for instantiation of Virtual Machines (VM), databases, applications (Apps), etc.)

	Although Nielsen teaches program code(s) that is/are already registered within a repository and each application associated with a requirement to execute.
	However, Nielsen and Melander do not explicitly disclose receive a first request to register a program code associated with a user. 
	Takemura teaches receive a first request to register a program code associated with a user. ([Paragraph 35], The term "VA" indicates a virtual appliance which is a virtual server constructed to execute specified information processing. [Paragraph 67], First, the operator designates the VA type to be registered in the VA management terminal 2. The VA registration unit 21 of the VA management terminal 2 transmits the information indicating the designated VA type, the designated VA image data, the VA setting program and the VM setting program to the VA arrangement server 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Nielsen and Melander wherein a request is received to execute a program code (i.e. application), the request includes identifier for the program code (i.e. metadata) which is already registered within a repository, and pre-initialized containerized virtual machine which satisfies an execution condition associated with the program code is identified and executed, into teachings of Takemura wherein the program code is registered based on user request because this would enhance the teachings of Nielsen and Melander wherein by registering the program code into the program registry/repository for a user, the repository can be used to create customized virtual machines based on plurality of registered program codes which can be loaded into the virtual machine from the repository/registry associated with the user.

As per claim 3, rejection of claim 2 is incorporated:
Nielson teaches wherein the information included in the second request specifies a credential usable to execute the program code, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to cause the program code to be executed based at least in part on the credential included in the second request. ([Paragraph 44-45], Examples of metadata include, for example, machine/capability identifiers; version identifiers; human-readable descriptions or other text; the source of the generic executable portion of the machine; instance-specific configuration parameters; requisite resource assignments, such as network addresses, license keys, host names, credentials and/or key material; definitions of all network, communications interfaces, or other services exposed by the machine and how to access them; capacity/nameplate ratings; resource requirements (e.g., disk space, memory, CPU, power); performance, capacity, and other metrics exposed by the machine; descriptions of the machine's ability to perform backup and restore operations of various sorts; regulatory/compliance standards implemented or that can be activated in the machine; the types of high-availability, fault tolerance, et seq. mechanisms supported by the machine; machine-specific requirements for provisioning top-level objects/object owners/data partitions (e.g., tenants); information regarding the machine's support of one or more authorization and/or role management schemes; the machine's ability to be upgraded and, as applicable, what prior (upgrade-from) versions are supported; digital signatures, checksums, or other suitable cryptographic data used to establish integrity, origin, and authenticity of an instance of the machine and/or the metadata itself.)

As per claim 6, rejection of claim 2 is incorporated:
Nielson teaches wherein the information included in the second request specifies one or more arguments to the program code, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to cause the program code to be executed based at least in part on the one or more arguments to the program code. ([Paragraph 44-45], Examples of metadata include, for example, machine/capability identifiers; version identifiers; human-readable descriptions or other text; the source of the generic executable portion of the machine; instance-specific configuration parameters; requisite resource assignments, such as network addresses, license keys, host names, credentials and/or key material; definitions of all network, communications interfaces, or other services exposed by the machine and how to access them; capacity/nameplate ratings; resource requirements (e.g., disk space, memory, CPU, power); performance, capacity, and other metrics exposed by the machine; descriptions of the machine's ability to perform backup and restore operations of various sorts; regulatory/compliance standards implemented or that can be activated in the machine; the types of high-availability, fault tolerance, et seq. mechanisms supported by the machine; machine-specific requirements for provisioning top-level objects/object owners/data partitions (e.g., tenants); information regarding the machine's support of one or more authorization and/or role management schemes; the machine's ability to be upgraded and, as applicable, what prior (upgrade-from) versions are supported; digital signatures, checksums, or other suitable cryptographic data used to establish integrity, origin, and authenticity of an instance of the machine and/or the metadata itself.)
Takemura also teaches ([Paragraph 35], The term "VA" indicates a virtual appliance which is a virtual server constructed to execute specified information processing. [Paragraph 67], First, the operator designates the VA type to be registered 

As per claim 7, rejection of claim 2 is incorporated:
Nielson teaches wherein the second request is a Hypertext Transfer Protocol (HTTP) request that includes the identifier associated with the program code and the information to be used to execute the program code. ([Paragraph 45 table with http protocol] [Paragraph 83], inter-appliance connections can be protocol-restricted (e.g., NFS or HTTP), as appropriate.  [Paragraph 103 table].  [Paragraph 155], a specific example, at some point in the operating system startup process, a first script may be invoked. The first script then fetches certain configuration files from the execution container via HTTP. The HTTP server itself is the same as the DHCP server and is available to the appliance only for a brief time.)
Takemura also teaches ([Paragraph 110], The third embodiment shows an example in which the VM having the function as an Web server is newly added to the VA having the load balancer function, as an object to be managed by the VA.  

As per claim 8, rejection of claim 2 is incorporated:
Nielson teaches wherein the second request to execute the program code is associated with a timeout period after which the second request is to be terminated. ([Paragraph 37], They also may be part of a larger set of transactions, such as, for example, provisioning three new capabilities for a tenant. In such embodiments, infrastructure management layer 150 may guarantee that once it has accepted a request that it will eventually complete the request or provide the client with notification of its failure. Some implications of this may include: a) the task module may require a durable backing store, b) tasks may never deleted until they have completed and such completion is acknowledged by the client or some very long timeout expires, c) workers may logically acquire tasks (by atomically acquiring a task and marking it as being 

As per claims 9, 10, 13-15.  These are method claims corresponding to system claims 2, 3, 6-8.  Therefore, rejected based on similar rationale.

As per claim 12, rejection of claim 9 is incorporated:
Nielson teaches wherein the container is created on the virtual machine instance in response to receiving the second request. ([Paragraph 23], Running on hardware 140 is an infrastructure management layer 150 that may comprise metadata 151, application templates 152, an appliance image repository 153, managed resource data 154, tenant application contexts 156, and task module 157. In particular embodiments, infrastructure management layer 150 may be operable to run and support an execution environment 160, which may include one or more execution containers 161 in which one or more application instances 162 may run. Application 

As per claims 16, 17, 20, 21.  These are non-transitory physical computer storage claims corresponding to system claims 2, 3, 6, 7.  Therefore, rejected based on similar rationale.

As per claim 22, rejection of claim 2 is incorporated:
Nielsen teaches wherein the virtual machine instance configured with a language runtime associated with a program language associated with the program code prior to the receipt of the second request, and the information included in the second request comprises an indication of the programming language, wherein the instructions, when executed by the one or more processors, further configure the one or more processors to identify the virtual machine instance based at least in part on the indication of the programming language included in the second request. ([Paragraph 20], Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Scala, Smalltalk, Eiffel, JADE, Emerald, C++, C#, VB.NET, Python or the like, conventional procedural programming languages, such as the "C" programming language, Visual Basic, Fortran 2003, Perl, COBOL 2002, PHP, ABAP, dynamic programming languages such as Python, Ruby and Groovy, or other programming languages. The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) or in a cloud computing environment or offered as a service such as a Software as a Service (SaaS).  [Paragraph 30], A virtual machine manager may refer to virtualization software operable to manage and/or control the execution of one or more virtual machines. In some embodiments, virtual machine manager may refer to a bare-metal or native-type hypervisor running directly on shared hardware 140 to control the hardware 140 and manage the virtual machines running thereon. In other embodiments, virtual machine manager may refer to a hosted-type hypervisor running within a conventional operating 
Melander also teaches ([Paragraph 40], VM pool 316, also called the service VM pool, is a collection of one or more virtual machines that can host various logical resources. In other words, VM pool 316 can be a "standby" pool of ready (i.e., created and running), idle, or sleeping service VMs. A virtual machine, as its name implies, is a virtualized or emulated computing environment that is implemented chiefly with software, although it often consists of both software and hardware components. Through virtualization technology, one physical computing device, such as a server, can (concurrently) run multiple virtual machines. Each virtual machine may run on a different operating system (OS) than each other and/or the host device. Each VM may have its own context, storage, communications interfaces, etc. A service VM is a virtual machine that may be used for implementing network services in the backend. )
Takemura also teaches ([Paragraph 61], The setting program management unit 33 receives the VMID and the information indicating the VA type delivered thereto from 

As per claim 23, rejection of claim 2 is incorporated:
Nielson teaches wherein the virtual machine instance is configured with an operating system compatible with the program code prior to the receipt of the second request, and the information included in the second request comprises an indication of the operating system, wherein the instruction, when executed by the one or more processors, further configure the one or more processors to identify the virtual machine instance based at least in part on the indication of the operating system included in the second request.  ([Paragraph 146], FIG. 6 illustrates an example method for initializing and bootstrapping an appliance according to particular embodiments of the present disclosure. In particular embodiments, the 
Melander also teaches ([Paragraph 40], VM pool 316, also called the service VM pool, is a collection of one or more virtual machines that can host various logical resources. In other words, VM pool 316 can be a "standby" pool of ready (i.e., created and running), idle, or sleeping service VMs. A virtual machine, as its name implies, is a virtualized or emulated computing environment that is implemented chiefly with software, although it often consists of both software and hardware components. Through virtualization technology, one physical computing device, such as a server, can (concurrently) run multiple virtual machines. Each virtual machine may run on a different operating system (OS) than each other and/or the host device. Each VM may have its own context, storage, communications interfaces, etc. A service VM is a virtual machine that may be used for implementing network services in the backend. Depending on the type of network operating system loaded on it, a service VM can provide multiple network services of different types.  [Paragraph 34], An operating system 242, portions of which are typically resident in memory 240 and executed by the processor, functionally organizes the device by, inter alia, invoking operations in support of software processes and/or services executing on the device. These software processes and/or services may comprise an illustrative "virtual resource instantiation" process 248, as described herein.  [Paragraph 55], The virtual machine management function (VMM) 

As per claim 24, rejection of claim 2 is incorporated:
Nielsen teaches wherein the instructions, when executed by the one or more processors, further configure the one or more processors to:
determine that the program code has finished executing according to the information included in the second request; and 
upon determining that the program code has finished executing, release a set of computing resources allocated to the container. ([Paragraph 37], Requests submitted to infrastructure management layer 150 may be in connection with some end-user (administrator) transaction. They also may be part of a larger set of transactions, such as, for example, provisioning three new capabilities for a tenant. In such embodiments, infrastructure management layer 150 may guarantee that once it has accepted a request that it will eventually complete the request or provide the client with notification of its failure. Some implications of this may include: a) the task module may require a durable backing store, b) tasks may never deleted until they have completed and such completion is acknowledged by the client or some very long timeout expires, c) workers may logically acquire tasks (by atomically acquiring a task and marking it as being processed), and as such, workers may need to periodically update their status (e.g., a timestamp on the task), and d) if a task claims to be in progress but has not 
Melander also teaches ([Paragraph 71], For example, each slot may contain information about the identity of the VM that it is mapped to, identity of the mapped virtual context, time of mapping, assignment status (e.g., tenant identifier, assignment time, scheduled release time, etc.), whether the slot can be shared by more than one device, reservation queue, etc. Scheduling and assignment of virtual slots to clients 314 can be handled by SCH 304, while PM 308 and VMM 310 may adjust the pool size and create/destroy VMs, respectively. )

As per claim 25, rejection of claim 9 is incorporated:
Nielson teaches wherein satisfying the condition for execution the program code comprises having a language runtime or an operating system associated with the program code loaded on the virtual machine instance. ([Paragraph 20], Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Scala, Smalltalk, Eiffel, JADE, Emerald, C++, C#, VB.NET, Python or the like, conventional procedural programming languages, such as the "C" programming language, Visual Basic, Fortran 2003, Perl, COBOL 2002, PHP, ABAP, dynamic programming languages such as 
Melander also teaches ([Paragraph 40], VM pool 316, also called the service VM pool, is a collection of one or more virtual machines that can host various logical resources. In other words, VM pool 316 can be a "standby" pool of ready (i.e., created and running), idle, or sleeping service VMs. A virtual machine, as its name implies, is a virtualized or emulated computing environment that is implemented chiefly with software, although it often consists of both software and hardware components. Through virtualization technology, one physical computing device, such as a server, can (concurrently) run multiple virtual machines. Each virtual machine may run on a different operating system (OS) than each other and/or the host device. Each VM may have its own context, storage, communications interfaces, etc. A service VM is a virtual machine that may be used for implementing network services in the backend. )
Takemura also teaches ([Paragraph 61], The setting program management unit 33 receives the VMID and the information indicating the VA type delivered thereto from the VA management terminal 2. The setting program management unit 33 acquires, from the VA repository 32, the VA setting program corresponding to the VA type received and the VM setting program. The setting program management unit 33 delivers the VA setting program, VMID and the VM setting program to the setting program transmission unit 34.  [Paragraph 69], By way of description, the VA image data may contain a program causing the physical server to function as a load balancer. Assume that the VA 411 is booted on the physical server 41 as the result of execution of this program by the physical server 41. In this way, the VA 411 corresponding to the 

As per claim 26, rejection of claim 9 is incorporated:
Melander teaches further comprising identifying the virtual machine instance from a pool of available virtual machine instances, wherein only a subset, and not all, of the available virtual machine instances in the pool satisfies the condition for executing the program. ([Paragraph 40], VM pool 316, also called the service VM pool, is a collection of one or more virtual machines that can host various logical resources. In other words, VM pool 316 can be a "standby" pool of ready (i.e., created and running), idle, or sleeping service VMs. A virtual machine, as its name implies, is a virtualized or emulated computing environment that is implemented chiefly with software, although it often consists of both software and hardware components. Through virtualization technology, one physical computing device, such as a server, can (concurrently) run multiple virtual machines. Each virtual machine may run on a different operating system (OS) than each other and/or the host device. Each VM may have its own context, storage, communications interfaces, etc. A service VM is a virtual machine that may be used for implementing network services in the backend. Depending on the type of network operating system loaded on it, a service VM can provide multiple network services of different types.  [Paragraph 34], An operating system 242, portions of which are typically resident in memory 240 and executed by the processor, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG U KIM/Primary Examiner, Art Unit 2196